UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-2591


YVONNE W. GIPSON,

               Plaintiff – Appellant,

          v.

THOMAS P. DORE, Esq., As Substitute Trustee for GSAA Home
Equity Trust 2005-15; MARK S. DEVAN, Esq., As Substitute
Trustee for GSAA Home Equity Trust 2005-15; GERARD F.
MILES, JR. Esq., As Substitute Trustee for GSAA Home Equity
Trust 2005-15; SHANNON MENAPACE, Esq., As Substitute
Trustee for GSAA Home Equity Trust 2005-15; ERIN GLOTH,
Esq., As Substitute Trustee for GSAA Home Equity Trust
2005-15; COVAHEY, BOOZER, DEVAN & DORE, P.A., As Attorneys
for GSAA Home Equity Trust 2005-15; ALBA LAW GROUP, P.A.,
As Attorneys for GSAA Home Equity Trust 2005-15; GOLDMAN,
SACHS & CO. LIMITED PARTNERSHIP, a/k/a Goldman Sachs & Co.;
GOLDMAN SACHS ALT A HOME EQUITY TRUST 2005-15,    GSAA Home
Equity Trust 2005-15, As Securitized Trust Issuing Entity
and   Foreclosing   Entity,   HSBC   Bank   USA,   National
Association, Trustee & Goldman Sachs & Co. Limited
Partnership, a/k/a Goldman Sachs & Co.; HSBC BANK USA,
NATIONAL ASSOCIATION, As Trustee for GSAA Home Equity Trust
2005-15; WELLS FARGO BANK, N.A., As for Master Servicer for
GSAA Home Equity Trust 2005-15; PNC FINANCIAL SERVICES
GROUP, INC.,     As Servicer For GSAA Home Equity Trust
2005-15, As Servicer For National City Bank, a/k/a PNC,
a/k/a PNC Bank, other As Successor In Interest to National
City Mortgage Company's Servicing Rights other As Successor
in Interest to National City Corporation other As Successor
In Interest to National City Bank based in Ohio other As
Successor In Interest to National City Bank of Indiana
other As Successor In Interest to National City Mortgage
Company A Subsidiary of National Bank of Indiana other As
Successor In Interest to AccuBanc A division of National
Bank of Indiana,

               Defendants - Appellees.
Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-02482-JFM)


Submitted:   October 28, 2016         Decided:    November 21, 2016


Before WYNN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yvonne W. Gipson, Appellant Pro Se. Alvin Frederick, Lauren
Elizabeth Marini, ECCLESTON & WOLF, PC, Hanover, Maryland;
Laurie Beth Goon, DUANE MORRIS, LLP, Baltimore, Maryland; Brett
Lawrence    Messinger,  DUANE    MORRIS,   LLP,   Philadelphia,
Pennsylvania; Daniel J. Tobin, BALLAD SPAHR, LLP, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Yvonne    W.   Gipson      appeals      the    district    court’s     order

dismissing her complaint pursuant to Fed. R. Civ. P. 12(b)(6).

We   have   reviewed   the      record    and   find    no   reversible     error.

Accordingly, we affirm the district court’s order.                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the     materials     before   this    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          3